Citation Nr: 1807282	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-31 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of overpayment of VA pension benefits in the amount of $93,814.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 decision issued by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.

The Veteran testified at an October 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a waiver of overpayment of VA pension benefits in the amount of $93,814.00.  Unfortunately, the Board finds that additional development must be conducted before this issue can be adjudicated on the merits.  

A March 1999 rating decision granted the Veteran entitlement to a nonservice-connected pension effective October 7, 1998.  However, nonservice-connected pension benefits were terminated in a December 2013 decision based on the receipt of income verification match (IVM) information identifying sources of unreported income.  Specifically, it was discovered that the Veteran had established an investment account in 2009 with Edward Jones Investments using his name and Social Security number.  As such, it was determined that the Veteran had not been eligible for nonservice-connected pension benefits during this period due to the unreported income in this investment account, and a debt period was created from February 1, 2009, through December 31, 2013.  In correspondence dated in January 2014, the Veteran was notified by the VA Debt Management Center that his benefits had changed and that he had received an overpayment in the amount of $93,814.00.  

A review of the records from the Edward Jones Investments account confirms that it was opened on January 7, 2009, under the Veteran's name and Social Security Administration (SSA) number.  On that date, a cashier's check from "Mr. [REDACTED]" (his sons' business) in the amount of $60,000.00, as well as a "Garage fire settlement" check from NGM Insurance Company in the amount of $58,975.00, were deposited into the account.  On May 6, 2009, a cashier's check from "A-1 Mr. [REDACTED]" in the amount of $163,000.00 was also deposited into the account.  A check made out to the Veteran in the amount of $6,000.00 was drawn from the account on March 4, 2010; however, payment was stopped on that check approximately three months later on June 14, 2010.  The account was not transferred over to the sons' company "A-1 Mr. [REDACTED]" until May 31, 2011.  

In February 2014, correspondence from the Veteran's Enrolled Agent tax advisor indicated that the Veteran established an investment account with Edward Jones Investments in 2009 and 2010 using his name and SSA number with funds withdrawn from his sons' company checking account and an insurance fire settlement check in order to "prevent his sons from squandering the money."  The correspondence further indicated that the Veteran was not a shareholder with his sons companies and at no time received any funds from Edward Jones Investments, although he was designated as a "safeguard" authorized to sign checks for both companies.  The Enrolled Agent also added that the account was not switched over to the sons' company's federal identification number until 2011, and that all of the income from the Edward Jones Investments account would be properly added to the sons' company's tax returns, which the Enrolled Agent was at the time in the process of preparing.  

The Veteran sought restoration of his VA pension benefits and requested a waiver of the VA pension benefits overpayment in February 2014.  At that time, he submitted a Financial Status Report, VA Form 5655, in which he reported a total monthly net income of $2,025.00 which consisted entirely of VA benefits, SSA benefits, or other income. 

In another correspondence dated in February 2014, the Veteran's Enrolled Agent indicated that he "acted in good faith to protect his sons' assets" by transferring $281,975.00 from their companies into the Edward Jones Investments account in his name.  Curiously, the Enrolled Agent further indicated that the Veteran's sons "did not appreciate his action" at that time and therefore refused to provide the Veteran with their company's federal identification number to open this account, thereby forcing the Veteran to use his own SSA number to open the account.  According to the Enrolled Agent, it was not until a year and a half later that the Veteran's sons realized that the Veteran had invested their funds wisely, prompting them to decide to close the original account and open up a new account using their company's federal identification number.  The Enrolled Agent claimed that he had firsthand knowledge of these facts as both the sons' accountant and as a friend of the Veteran.  

The Veteran submitted an Improved Pension Eligibility Verification Report, VA Form 21-0516-1, in April 2014, at which time he reported no wages from employment and no SSA income from 2010 through 2014.  His only reported net worth came from interest-bearing bank accounts in the amount of $3,713.00 (2010), $1,401.00 (2011), $1,915.00 (2012), $1,976.00 (2013), and $1,525.00 (2014).  The Veteran also indicated that his wife owned a condemned piece of property of unknown value.  

An April 2014 Report of Contact as well as an April 2014 Corpus of Estate Determination emphasized that even though the Veteran claimed that the company was in his sons' names and that he transferred the investment accounts to his sons' business, all the statements from Edward Jones Investments were still sent to the Veteran's address (despite the change in account numbers) and therefore it did not appear that the Veteran relinquished all rights to the property.  

In a May 2014 response, the Veteran reiterated that he never had control of his sons' business or assets and that he had now requested an address change from Edward Jones Investments.  He also added that he was "working to clear this up through the IRS concerning taxes."  In June 2016, the Veteran submitted amended tax forms from 2009, 2010, and 2011 (executed by the Enrolled Agent on May 29, 2014) which reassigned the assets as dividends and distributions to the sons' company.  

In a May 2014 Decision on Waiver of Indebtedness, the VA Committee on Waivers and Compromises denied the Veteran's request for a waiver.  In reaching this conclusion, the COWC found that the Veteran was at fault in creation of the debt because he failed to report the income he received; that he received benefits to which he was not entitled to receive; and that, although his accountant stated that the income was transferred from his account to the account of his sons' business in 2011, there was no evidence that the Veteran no longer had access to the funds and did not receive any funds from the account.   

In March 2015, the Veteran submitted an "Order to Remove or Demolish" issued by the City of Bristol, Tennessee, in August 2012, ordering that a structure in Bristol be removed or demolished within 60 because it was unfit for human occupation or use.  The Veteran followed this submission with a request that his claim be expedited because the City of Bristol was going to demolish his home, and he had been living with relatives since his wife died in January 2015.  However, the Board emphasizes that the Order to Remove or Demolish was issued in August 2012, approximately three years prior to the Veteran's claim of pending homelessness.  Furthermore, a review of the record reveals that the Bristol property referred to in the August 2012 "Order to Remove or Demolish" was not the Veteran's primary residence, but rather the condemned property owned by his wife (referred to by the Veteran in his April 2014 Improved Pension Eligibility Verification Reports).  Indeed, the record reflects that since approximately 2010 (and throughout the entire period on appeal), the Veteran has resided at an address in Bluff City, Tennessee, and correspondence from the Veteran dated as recently as April 2017 reflects that he still resides at this address.  A VA psychology note dated in December 2016 specified that the Veteran lived with one of his sons.  

In correspondence dated in April 2017, the Veteran indicated that he was currently blind and homeless, although he stayed with relatives when possible.  He indicated that his only income was $400.00 from Supplemental Security Income (SSI) benefits.  Again, the Board notes that this correspondence was sent from the Veteran's address of record in Bluff City, Tennessee.  However, on an accompanying Financial Status Report, VA Form 5655, the Veteran reported an additional $1,788.00 from VA pension, and reported only $125.00 in total monthly expenses.  

At his October 2017 Travel Board hearing, the Veteran testified that he originally established the investment account for his sons in 2009 in his own name as "kind of a trust fund" because they were wasting their money, one of them was in a divorce procedure, and they were drinking.  The Veteran additionally elaborated that he was able to unilaterally withdraw the initial $60,000.00 from his sons' bank account and deposit it into the Edward Jones Investments account in January 2009 because the Veteran had helped his sons set up that bank account years earlier and his name was still on the account.  This suggests for the first time that the Veteran's name had been used to open bank accounts, allegedly for his sons' business enterprises, even before the January 2009 creation of the Edward Jones Investments account.  

In correspondence dated in October 2017, a financial advisor from Edward Jones Investments indicated that the Veteran had established the investment account in January 2009 by depositing funds that belonged to his sons' business, and that he did this while they were waiting for a new tax identification number with which to open the account in a new business name.   The financial advisor added that as soon as the Veteran's sons received their new tax identification number, the funds were transferred into the company's account.  However, the Board reiterates that over two years had elapsed between the Veteran's initial establishment of the investment account in January 2009 and the point where the assets in the account were transferred to the sons' company account in May 2011.  

The record as it stands is fraught with inconsistencies, rendering the Board unable to make a determination on this claim until additional evidence is developed.  The explanations offered by the Veteran, his Enrolled Agent, and the Edward Jones Investments financial advisor as to why the Veteran established an investment account in his own name using his sons' business funds are varied and inconsistent.  In addition, it appears from the Veteran's own testimony that there were bank accounts in the Veteran's name prior to January 2009 into which the sons' company's money was deposited.  Curiously, although they are central figures in the narratives presented by the Veteran and his agents, there have been no statements from the Veteran's sons entered into the record to clarify the situation.  

Moreover, although the Board recognizes that it must consider undue hardship (whether collection would deprive the debtor or his or her family of basic necessities) in determining whether the indebtedness of the Veteran can be waived, the record as it stands is unclear as to whether undue hardship exists.  Although the Veteran has testified that he has been homeless since the creation of his debt in 2014, the evidence of record establishes that he has resided at the same address in Bluff City, Tennessee, since at least 2010, and that he lives with one of his sons.  

As such, on remand, the Veteran's complete income verification match (IVM)  folder (or a reconstruction thereof) must be associated with the claims file, subject to any limitations contemplated by the statutory guidance for the handling of such folders.  The information contained in the IVM file is of significant importance in this case as it apparently contains the information VA received regarding the Veteran's unreported assets, as well as the correspondence sent to the Veteran regarding his overpayment of pension benefits.  In addition, the Veteran should be asked to submit all federal tax returns from 2008 to the present.  Finally, the Veteran should be asked to submit an updated Financial Status Report, VA Form 5655.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If one exists, the IVM folder (or a reconstruction thereof) must be associated with the claims file, subject to any limitations contemplated by the statutory guidance for the handling of such folders.  

2.  Request that the Veteran submit his federal tax returns for the years 2008 to the present.   

3.  Request that the Veteran complete an updated VA Form 5655, Financial Status Report, listing his monthly income, monthly expenses, assets, and debts, and to include any supporting evidence and/or records.

4.  Thereafter, adjudicate the issue of whether the overpayment was properly created.  If the overpayment in this case is determined to have been properly created, then entitlement to a waiver should again be considered.  In the event that the claim continues to be denied on either basis, the Veteran should be sent an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




